DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.


Reason for Allowance

Claims 1-2, 4-9, and 11-14, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 08/02/2022 in an RCE dated 09/02/2022 and a thorough search the closest prior arts Shearman et al. (US 2016/0044276 A1), in view of Holmes et al. (Patent No.: US 5,367,402 A), and in further view of HOBEIKA et al. (US 20140213917 A1), and in further view of ALDAZ et al. (US 20180114288 A1), and in further view of TRYTHALL et al. (US 20190072768 A1), and in further view of Baudou et al. (US 2011/0240834 A1), and in further view of OSTERHOUT (US 2020/0018963 A1), and in further view of TSAI (US 2019/0133238 A1), and in further view of Krueger (US 2016/0167672 A1), and in further view of Miniutti et al. (US 2004/0145700 A1), and in further view of Mack et al. (US 2016/0252728 A1), and in further view of Milea et al. (US 2016/0085077 A1), and in further view of Teetzel et al. (US 20150264229 A1), and in further view of Ellsworth (US 20140340424 A1), and in further view of Chapalamadugu et al.  (Patent No.: US 10775632 B1), and in further view of Robbins et al. (US 20160077338 A1), and in further view of Brown et al. (US 20140140653 A1), and in further view of Seiler et al. (US 20200267359 A1), and in further view of CIRUCCI et al. (US 20190050051 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a visor assembly comprising: a transparent visor body having an anterior visor element and a posterior visor element defining one or more waveguide cavities as claimed in claim 1. 

With regards to independent claim 8, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
A visor assembly comprising: a transparent visor body having an anterior visor element and a posterior visor element defining one or more waveguide cavities as claimed in claim 8. 

The dependent claim 2, 4-7, 9, and 11-14, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628